     Case 2:20-cr-00092 Document 44 Filed 04/16/21 Page 1 of 5 PageID #: 191



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON

UNITED STATES OF AMERICA

v.                                         CRIMINAL NO. 2:20-00092

ANTOINE MILLER


                       MEMORANDUM OPINION AND ORDER

        Trial of this action is currently scheduled for April 27,

2021.    However, on March 13, 2020, former President Trump

declared a national emergency under the National Emergencies Act,

50 U.S.C. § 1601 et seq., in light of the COVID-19 pandemic.                   The

impact of the pandemic is well-documented and, in order to lessen

the spread of the disease, a number of measures have been

instituted in this court over time, including the delay of

certain criminal matters.        See General Order and General Order #

3 entered in In Re: Court Operations Under the Exigent

Circumstances Created by the COVID-19 Pandemic, No. 2:20-mc-00052

(S.D.W. Va. March 13, 2020 and March 23, 2020) (Johnston, C.J.).

On April 14, 2020, the earlier delay of in-person criminal

proceedings was extended through May 31, 2020.             See General Order

# 5 entered in In Re: Court Operations Under the Exigent

Circumstances Created by the COVID-19 Pandemic, No. 2:20-mc-00052

(S.D.W. Va. April 14, 2020) (Johnston, C.J.) (ordering all civil

and criminal petit jury selections and trials scheduled to

commence from the date of the order through May 31, 2020

continued until further order of the court and that the time
   Case 2:20-cr-00092 Document 44 Filed 04/16/21 Page 2 of 5 PageID #: 192



period of continuances implemented by the order be excluded under

the Speedy Trial Act).      On May 22, 2020, civil and criminal petit

jury selections and trials scheduled to commence from the date of

the order through June 30, 2020 were continued until further

order of the court.     See General Order # 6 entered in In Re:

Court Operations Under the Exigent Circumstances Created by the

COVID-19 Pandemic, No. 2:20-mc-00052 (S.D.W. Va. May 22, 2020)

(Johnston, C.J.).

     On June 25, 2020, an order was entered allowing for the

resumption of jury trials effective July 1, 2020.           See General

Order # 7 entered in In Re: Court Operations Under the Exigent

Circumstances Created by the COVID-19 Pandemic, No. 2:20-mc-00052

(S.D.W. Va. June 25, 2020) (Johnston, C.J.).          However, on

September 18, 2020, due to the increased presence of COVID-19 in

the community, all civil and criminal petit jury selections and

trials were once again continued until further order of the

court.   See General Order # 9 entered in In Re: Court Operations

Under the Exigent Circumstances Created by the COVID-19 Pandemic,

No. 2:20-mc-00052 (S.D.W. Va. September 18, 2020) (Johnston,

C.J.).   In so doing, the court found that “with regard to

criminal trials, due to the Court’s reduced ability to obtain an

adequate spectrum of petit jurors and the effect of the above

public health recommendations on the availability of counsel and

Court staff to be present in the courtroom, the time period of


                                     2
   Case 2:20-cr-00092 Document 44 Filed 04/16/21 Page 3 of 5 PageID #: 193



the continuances implemented by this Order will be excluded under

the Speedy Trial Act”.      Id.   Consistent with General Order # 9,

on October 1, 2020, the court continued defendant’s trial from

October 6, 2020, to December 15, 2020.

     On December 4, 2020, General Order # 10 was entered.             See In

Re: Court Operations Under the Exigent Circumstances Created by

the COVID-19 Pandemic, No. 2:20-mc-00052 (S.D.W. Va. December 4,

2020) (Johnston, C.J.).      General Order # 10 kept the restrictions

of General Order # 9 in place, including the postponement of jury

trials, and made it necessary to continue the trial date from

December 15, 2020 to January 26, 2021.         See ECF No. 40.

Thereafter, the trial was continued from January 26, 2021 to

February 23, 2021.     See ECF No. 41.     On February 17, 2021, at

defendant’s request and because General Order # 10 remained in

effect, the court once again continued defendant’s trial to April

27, 2021.

     On March 15, 2020, General Order # 11 was entered in In Re:

Court Operations Under the Exigent Circumstances Created by the

COVID-19 Pandemic, No. 2:20-mc-00052 (ECF No. 16) (S.D.W. Va.

March 15, 2021) (Johnston, C.J.).        General Order # 11 permits the

resumption of jury trials starting May 3, 2021.           (Id. at 7.)

General Oder # 11 outlines the difficulties that the court will

face in resuming jury trials and implements a staggered approach

to doing so.    (Id. at 4-6.)     “This staggered approach will not


                                     3
   Case 2:20-cr-00092 Document 44 Filed 04/16/21 Page 4 of 5 PageID #: 194



only take into account the realities of safely conducting trials

in a socially distanced environment, but will also assure that

the judges of this district may exercise discretion to review

their criminal trial dockets in an equitable manner to take into

account all relevant factors, including the time that an accused

defendant has been in custody for the sole purpose of awaiting

trial.”   (Id. at 6.)

     Under General Order # 11, “the time period between May 3,

2021 and August 31, 2021 will be excluded under the Speedy Trial

Act, as the Court specifically finds for the reasons outlined

herein that the ends of justice served by excluding this time

period outweigh the best interests of the public and each

defendant in a speedy trial, pursuant to 18 U.S.C.

§ 3161(h)(7)(A).”     (Id. at 7.)

     Because General Order # 11 does not allow for the resumption

of jury trials until after the currently scheduled trial date, a

continuance is necessary.

     In ordering the continuance of defendant's trial, the court

finds that, due to the current danger to the public health caused

by COVID-19, the ends of justice served by ordering the

continuance outweigh the best interest of the defendant and the

public in a speedy trial, pursuant to 18 U.S.C. § 3161(h)(7)(A).

In so finding, the court considered the factors outlined in 18

U.S.C. § 3161(h)(7)(B) and finds that a failure to order this


                                     4
   Case 2:20-cr-00092 Document 44 Filed 04/16/21 Page 5 of 5 PageID #: 195



continuance “would be likely to make a continuation of such

proceeding impossible, or result in a miscarriage of justice.”

Id. § 3161(h)(7)(B)(i).

      Accordingly, the court hereby ORDERS as follows:

     1.    Trial of this action is continued until June 1, 2021,

           at 9:30 a.m., in Charleston.          Jury instructions and

           proposed voir dire are to be filed by May 25, 2021; and

     2.    Pursuant to 18 U.S.C. § 3161(h)(7)(A) and General Order

           # 11, the time from April 27, 2021 until the new trial

           date of June 1, 2021 is excludable for purposes of the

           Speedy Trial Act.

     The Clerk is directed to send a copy of this Memorandum

Opinion and Order to counsel of record, to the United States

Marshal for the Southern District of West Virginia, and to the

Probation Office of this court.

     IT IS SO ORDERED this 16th day of April, 2021.

                                          ENTER:



                                         David A. Faber
                                         Senior United States District Judge




                                     5
